internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-103099-01 date date company estate_trust a b shareholders date date year dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company made a valid election under sec_1362 effective beginning on date when shareholder b died estate held b’s shares until administration of estate was completed on date b’s shares were transferred to trust a is the income_beneficiary of trust a represents that trust met the requirements to become a qualified_subchapter_s_trust qsst under sec_1361 for all the years in which trust was a shareholder of company and that trust will continue to meet the requirements in future years in preparing company's form_1120s for year company's accountant discovered that a had not filed an election under sec_1362 to qualify trust as a qsst further a represents that company has filed returns as an s_corporation and has treated trust as if the qsst election had been filed timely a has reported trust's share of income and other items on a’s individual tax returns shareholders of company have submitted affidavits stating that they have reported their share of income and other items on their individual income_tax returns consistent with an s election shareholders of company agree to make any adjustments required by the commissioner company requests a ruling that the failure_to_file the qsst election was inadvertent and that the date termination of company’s s_corporation status was inadvertent under sec_1362 law and analysis sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1362 provides in part that a small_business_corporation may elect to be an s_corporation sec_1362 provides that an election under sec_1362 shall be valid only if all persons who are shareholders in the corporation on the day the election is made consent to the election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusions based on the information submitted and representations made we conclude that company's s_corporation_election was terminated on date when trust an ineligible shareholder recieved stock in company we further conclude that the termination and the failure to timely file the qsst election were inadvertent within the meaning of sec_1362 under sec_1362 company will be treated as if it were an s_corporation from date and thereafter provided a qsst election with an effective date of date is filed with the appropriate service_center within days from the date of this letter and company's s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 accordingly shareholders of company in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of company as provided in sec_1367 and take into account any distributions made by company as provided by sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be void a copy of this letter should be attached to the qsst election except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether company was and is a s_corporation for federal tax purposes no opinion is expressed concerning whether trust meets the requirements of sec_1361 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
